 


114 HR 2174 IH: Native American Languages Reauthorization Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2174 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Ben Ray Luján of New Mexico (for himself, Mr. Young of Alaska, Ms. McCollum, Mr. Cole, Mr. Grijalva, Mr. Honda, Mr. Pearce, Mr. Ruiz, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to ensure the survival and continuing vitality of Native American languages. 
 
 
1.Short titleThis Act may be cited as the Native American Languages Reauthorization Act of 2015. 2.Native American languages grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—
(1)in subsection (b)(7)— (A)in subparagraph (A)(i), by striking 10 and inserting 5; and
(B)in subparagraph (B)(i), by striking 15 and inserting 10; and (2)in subsection (e)(2)—
(A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and (B)by inserting , 4-year, or 5-year after on a 3-year.
3.Reauthorization of Native American languages program
(a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008, 2009, 2010, 2011, and 2012 and inserting 2016 through 2020. (b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d). 
 
